 


116 HR 7612 RH: Department of the Interior, Environment, and Related Agencies Appropriations Act, 2021
U.S. House of Representatives
2020-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 360 
116th CONGRESS2d Session 
H. R. 7612 
[Report No. 116–448] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2020 
Ms. McCollum, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2021, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2021, and for other purposes, namely:  I Department of the InteriorBureau of land management Management of lands and resources (including rescission of funds)For necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $1,206,425,000, to remain available until September 30, 2022; of which $100,550,000 for annual and deferred maintenance and $102,620,000 for the wild horse and burro program, as authorized by Public Law 92–195 (16 U.S.C. 1331 et seq.), shall remain available until expended: Provided, That amounts in the fee account of the BLM Permit Processing Improvement Fund may be used for bureau-related expenses directly associated with the processing of oil and gas applications for permits to drill and related use of authorizations.In addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2021, so as to result in a final appropriation estimated at not more than $1,206,425,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities.Of the unobligated balances from amounts made available under this heading in fiscal year 2018 or before, $17,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts originally allocated for deferred maintenance and capital improvement activities: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Land acquisition(including rescission of funds)Of the unobligated balances from amounts made available for Land Acquisition and derived from the Land and Water Conservation Fund, $2,000,000 is hereby permanently rescinded from projects with cost savings or failed or partially failed projects: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $115,607,000, to remain available until expended: Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 2605). Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315b, 315m) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: Provided, That not to exceed $600,000 shall be available for administrative expenses. Service charges, deposits, and forfeitures(including rescission of funds)For administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: Provided, That notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands. Of the unobligated balances from amounts collected in fiscal year 2015 or any prior fiscal year, $20,000,000 is permanently rescinded.Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended. Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary’s certificate, not to exceed $10,000: Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis. United states fish and wildlife service Resource Management(including transfer and rescission of funds)For necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,387,278,000, to remain available until September 30, 2022: Provided, That not to exceed $21,037,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)): Provided further, That the United States Fish and Wildlife Service may accept transfers of funds from U.S. Customs and Border Protection for mitigation activities, including land acquisition, related to the construction of border barriers on Federal lands.Of the funding provided under this heading for central office operations in the Further Consolidated Appropriations Act, 2020, $1,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. ConstructionFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $18,338,000, to remain available until expended. Cooperative endangered species conservation fund(including rescission of funds)For expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535), $23,702,000, to remain available until expended, of which $23,702,000 is to be derived from the Cooperative Endangered Species Conservation Fund.Of the unobligated balances made available from the Cooperative Endangered Species Conservation Fund, $11,000,000 is permanently rescinded from projects or from other grant programs with an unobligated carry over balance: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.National wildlife refuge fundFor expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s), $13,228,000.north american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $46,500,000, to remain available until expended.Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $4,910,000, to remain available until expended.Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $19,000,000, to remain available until expended.State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $78,321,000, to remain available until expended: Provided, That of the amount provided herein, $6,209,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: Provided further, That $7,362,000 is for a competitive grant program to implement approved plans for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: Provided further, That the Secretary shall, after deducting $13,571,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: Provided further, That any amount apportioned in 2021 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2022, shall be reapportioned, together with funds appropriated in 2023, in the manner provided herein. Administrative provisionsThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of processing of such non-toxic shot type or coating applications and revising regulations as necessary, and shall remain available until expended. National park service Operation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,776,642,000, of which $10,282,000 for planning and interagency coordination in support of Everglades restoration and $135,950,000 for maintenance, repair, or rehabilitation projects for constructed assets and $188,184,000 for cyclic maintenance projects for constructed assets and cultural resources and $5,000,000 for uses authorized by section 101122 of title 54, United States Code shall remain available until September 30, 2022: Provided, That funds appropriated under this heading in this Act are available for the purposes of section 5 of Public Law 95–348: Provided further, That notwithstanding section 9(a) of the United States Semiquincentennial Commission Act of 2016 (Public Law 114–196; 130 Stat. 691), $3,300,000 of the funds made available under this heading shall be provided to the United States Semiquincentennial Commission for the purposes specified by that Act: Provided further, That notwithstanding section 9 of the 400 Years of African-American History Commission Act (36 U.S.C. note prec. 101; Public Law 115–102), $3,300,000 of the funds provided under this heading shall be made available for the purposes specified by that Act: Provided further, That, if the Secretary of the Interior has not provided to the Committees on Appropriations of the House of Representatives and the Senate the information requested in the letter detailed in the report accompanying this Act within 10 days of enactment of this Act, the funds made available under this heading for the United States Park Police shall be reduced by $50,000 per day for each day that the Secretary fails to comply with the request for information under that section, with any funds reduced under this proviso to be permanently rescinded. National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $74,292,000. Provided, That notwithstanding any other provision of law, the requirement for a local entity to provide a match for federal funding provided from the Heritage Partnership Program is waived for fiscal year 2021. Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (division A of subtitle III of title 54, United States Code), $136,425,000, to be derived from the Historic Preservation Fund and to remain available until September 30, 2022, of which $25,000,000 shall be for Save America's Treasures grants for preservation of national significant sites, structures and artifacts as authorized by section 7303 of the Omnibus Public Land Management Act of 2009 (54 U.S.C. 3089): Provided, That an individual Save America's Treasures grant shall be matched by non-Federal funds: Provided further, That individual projects shall only be eligible for one grant: Provided further, That all projects to be funded shall be approved by the Secretary of the Interior in consultation with the House and Senate Committees on Appropriations: Provided further, That of the funds provided for the Historic Preservation Fund, $1,000,000 is for competitive grants for the survey and nomination of properties to the National Register of Historic Places and as National Historic Landmarks associated with communities currently under-represented, as determined by the Secretary, $22,250,000 is for competitive grants to preserve the sites and stories of the Civil Rights movement, $10,000,000 is for grants to Historically Black Colleges and Universities, and $7,500,000 is for competitive grants for the restoration of historic properties of national, State and local significance listed on or eligible for inclusion on the National Register of Historic Places, to be made without imposing the usage or direct grant restrictions of section 101(e)(3) (54 U.S.C. 302904) of the National Historical Preservation Act: Provided further, That such competitive grants shall be made without imposing the matching requirements in section 302902(b)(3) of title 54, United States Code, to States and Indian tribes as defined in chapter 3003 of such title, Native Hawaiian organizations, local governments, including Certified Local Governments, and non-profit organizations. ConstructionFor construction, improvements, repair, or replacement of physical facilities, and compliance and planning for programs and areas administered by the National Park Service, $223,907,000, to remain available until expended: Provided, That notwithstanding any other provision of law, for any project initially funded in fiscal year 2021 with a future phase indicated in the National Park Service 5-Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fees may be made available for the cost of adjustments and changes within the original scope of effort for projects funded by the National Park Service Construction appropriation: Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in accordance with current reprogramming thresholds, prior to making any charges authorized by this section. Land acquisition and state assistance(including rescission of funds)Of the unobligated balances from amounts made available for Land Acquisition and derived from the Land and Water Conservation Fund, $2,000,000 is hereby permanently rescinded from projects with cost savings or failed or partially failed projects: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.centennial challenge For expenses necessary to carry out the provisions of section 101701 of title 54, United States Code, relating to challenge cost share agreements, $15,000,000, to remain available until expended, for Centennial Challenge projects and programs: Provided, That not less than 50 percent of the total cost of each project or program shall be derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit.Administrative provisions (including transfer of funds)In addition to other uses set forth in section 101917(c)(2) of title 54, United States Code, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 203. Transfers may include a reasonable amount for FHWA administrative support costs. United states geological survey Surveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,292,987,000, to remain available until September 30, 2022; of which $84,337,000 shall remain available until expended for satellite operations; and of which $70,264,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities. Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations, observation wells, and seismic equipment; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes. Bureau of ocean energy management Ocean energy management(Including rescission of funds)For expenses necessary for granting and administering leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $186,815,000, of which $123,760,000 is to remain available until September 30, 2022, and of which $63,055,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2021 appropriation estimated at not more than $123,760,000: Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities. Provided further, That of the unobligated balances from amounts made available under this heading $2,000,000 is permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. Bureau of safety and environmental enforcementOffshore safety and environmental enforcement(Including rescission of funds)For expenses necessary for the regulation of operations related to leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $154,786,000, of which $124,139,000 is to remain available until September 30, 2022, and of which $30,647,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2021 appropriation estimated at not more than $124,139,000: Provided further, That of the unobligated balances from amounts made available under this heading in fiscal year 2016 or any prior fiscal year $10,000,000 is permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount, $43,000,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2021, as provided in this Act: Provided, That to the extent that amounts realized from such inspection fees exceed $43,000,000, the amounts realized in excess of $43,000,000 shall be credited to this appropriation and remain available until expended: Provided further, That for fiscal year 2021, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill.Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $14,899,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended. Office of surface mining reclamation and enforcementRegulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $97,589,000, to remain available until September 30, 2022: Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, for costs to review, administer, and enforce permits issued by the Office pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain available until expended: Provided, That fees assessed and collected by the Office pursuant to such section 507 shall be credited to this account as discretionary offsetting collections, to remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are received during the fiscal year, so as to result in a fiscal year 2021 appropriation estimated at not more than $97,589,000.Abandoned mine reclamation fund(Including rescission of funds)For necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $22,811,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, $115,000,000, to remain available until expended, for grants to States and federally recognized Indian Tribes for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions in the report accompanying this Act: Provided, That such additional amount shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)): Provided further, That of such additional amount, $75,000,000 shall be distributed in equal amounts to the 3 Appalachian States with the greatest amount of unfunded needs to meet the priorities described in paragraphs (1) and (2) of such section, $30,000,000 shall be distributed in equal amounts to the 3 Appalachian States with the subsequent greatest amount of unfunded needs to meet such priorities, and $10,000,000 shall be for grants to federally recognized Indian Tribes without regard to their status as certified or uncertified under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)), for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions in the report accompanying this Act and shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977: Provided further, That such additional amount shall be allocated to States and Indian Tribes within 60 days after the date of enactment of this Act.Of the unobligated balances from amounts made available under this heading in fiscal year 2016 or before, $13,000,000 is permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985.Indian AffairsBureau of indian affairsOperation of indian programs(including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), and the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), $1,641,086,000, to remain available until September 30, 2022, except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $78,000,000 shall be for welfare assistance payments: Provided, That in cases of designated Federal disasters, the Secretary may exceed such cap for welfare payments from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $60,306,000 shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of September 30, 2022, may be transferred during fiscal year 2023 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder’s trust fund account: Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2023: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel: Provided further, That the Bureau of Indian Affairs may accept transfers of funds from U.S. Customs and Border Protection to supplement any other funding available for reconstruction or repair of roads owned by the Bureau of Indian Affairs as identified on the National Tribal Transportation Facility Inventory, 23 U.S.C. 202(b)(1). Provided further, That $1,000,000 made available for Assistant Secretary Support shall not be available for obligation until the Assistant Secretary-Indian Affairs provides the reports requested by the Committees on Appropriations of the House of Representatives and the Senate related to the Tiwahe Initiative.Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Bureau of Indian Affairs and the Bureau of Indian Education for fiscal year 2021, such sums as may be necessary, which shall be available for obligation through September 30, 2022: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. Payment for Tribal leasesFor payments to tribes and tribal organizations for leases pursuant to section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) for fiscal year 2021, such sums as may be necessary, which shall be available for obligation through September 30, 2022: Provided, That notwithstanding any other provision of law, no amount made available under this heading shall be available for transfer to another budget account. Construction(including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483; $128,818,000, to remain available until expended: Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: Provided further, That any funds provided for the Safety of Dams program pursuant to the Act of November 2, 1921 (25 U.S.C. 13), shall be made available on a nonreimbursable basis: Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation: Provided further, That of the funds made available under this heading, $10,000,000 shall be derived from the Indian Irrigation Fund established by section 3211 of the WIIN Act (Public Law 114–322; 130 Stat. 1749).Indian land and water claim settlements and miscellaneous payments to IndiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264 and 114–322, and for implementation of other land and water rights settlements, $45,644,000, to remain available until expended. Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $11,797,000, of which $1,608,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $183,476,740. Bureau of indian educationOperation of indian education programsFor expenses necessary for the operation of Indian education programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 5301 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $981,697,000, to remain available until September 30, 2022, except as otherwise provided herein: Provided, That Federally recognized Indian tribes and tribal organizations of Federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $730,902,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2021, and shall remain available until September 30, 2022: Provided further, That notwithstanding any other provision of law, including but not limited to the Indian Self–Determination Act of 1975 (25 U.S.C. 5301 et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $83,567,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with grants approved prior to July 1, 2021: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel.Education ConstructionFor construction, repair, improvement, and maintenance of buildings, utilities, and other facilities necessary for the operation of Indian education programs, including architectural and engineering services by contract; acquisition of lands, and interests in lands; $249,277,000 to remain available until expended: Provided, That in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, not later than 18 months after the date of the enactment of this Act, any Public Law 100–297 (25 U.S.C. 2501, et seq.) grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction.Administrative provisionsThe Bureau of Indian Affairs and the Bureau of Indian Education may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations.Notwithstanding Public Law 87–279 (25 U.S.C. 15), the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs or the Bureau of Indian Education for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs or the Bureau of Indian Education under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs or the Bureau of Indian Education, this action shall not diminish the Federal Government’s trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe’s ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may waive this prohibition to support expansion of up to one additional grade when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education, or more than one grade to expand the elementary grade structure for Bureau-funded schools with a K–2 grade structure on October 1, 1996. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau’s funding formula, only to the schools in the Bureau school system as of September 1, 1996, and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school’s operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula.Funds available under this Act may not be used to establish satellite locations of schools in the Bureau school system as of September 1, 1996, except that the Secretary may waive this prohibition in order for an Indian tribe to provide language and cultural immersion educational programs for non-public schools located within the jurisdictional area of the tribal government which exclusively serve tribal members, do not include grades beyond those currently served at the existing Bureau-funded school, provide an educational environment with educator presence and academic facilities comparable to the Bureau-funded school, comply with all applicable Tribal, Federal, or State health and safety standards, and the Americans with Disabilities Act, and demonstrate the benefits of establishing operations at a satellite location in lieu of incurring extraordinary costs, such as for transportation or other impacts to students such as those caused by busing students extended distances: Provided, That no funds available under this Act may be used to fund operations, maintenance, rehabilitation, construction or other facilities-related costs for such assets that are not owned by the Bureau: Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles but that forms part of the existing school in all other respects.Funds made available for Tribal Priority Allocations within Operation of Indian Programs and Operation of Indian Education Programs may be used to execute requested adjustments in tribal priority allocations initiated by an Indian Tribe.Office of the special trustee for american indians Federal trust programs (including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $108,399,000, to remain available until expended, of which not to exceed $17,911,000 from this or any other Act, may be available for historical accounting: Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs, Operation of Indian Programs and Bureau of Indian Education, Operation of Indian Education Programs accounts; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2021, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 15 months and has a balance of $15 or less: Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose: Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of less than $500 unless the Office of the Special Trustee receives proof of ownership from a Special Deposit Accounts claimant: Provided further, That notwithstanding section 102 of the American Indian Trust Fund Management Reform Act of 1994 (Public Law 103–412) or any other provision of law, the Secretary may aggregate the trust accounts of individuals whose whereabouts are unknown for a continuous period of at least five years and shall not be required to generate periodic statements of performance for the individual accounts: Provided further, That with respect to the eighth proviso, the Secretary shall continue to maintain sufficient records to determine the balance of the individual accounts, including any accrued interest and income, and such funds shall remain available to the individual account holders. Departmental offices Office of the secretary Departmental operations(Including transfer of funds)For necessary expenses for management of the Department of the Interior and for grants and cooperative agreements, as authorized by law, $119,748,000, to remain available until September 30, 2022; of which not to exceed $15,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $11,061,000 for Indian land, mineral, and resource valuation activities shall remain available until expended: Provided, That funds for Indian land, mineral, and resource valuation activities may, as needed, be transferred to and merged with the Bureau of Indian Affairs Operation of Indian Programs and Bureau of Indian Education Operation of Indian Education Programs accounts and the Office of the Special Trustee for American Indians Federal Trust Programs account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2021, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 5301 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That, if the Secretary of the Interior has not responded to a request for access to records or interviews with agency employees as required by Title IV of this Act within the time period and in the manner established by the Comptroller General of the United States, the funds made available under this paragraph shall be reduced by $50,000 per day for each day that the Secretary fails to comply with the request, with any funds reduced under this proviso to be permanently rescinded.In addition, to ensure the continuing work of the Public Lands Corps as authorized by chapter 37 of title 16, United States Code, $5,000,000, for grants to qualified youth or conservation corps (as defined in 16 U.S.C. 1722(11)) for use in sustaining the administrative and operational functionality of such corps: Provided, That the cost share requirements contained in 16 U.S.C. 1704(c) and 1729(a)(1) shall not apply to the amount made available herein: Provided further, That the amount made available under this paragraph shall not be subject to any reduction required by the third proviso in the preceding paragraphAdministrative provisionsFor fiscal year 2021, up to $400,000 of the payments authorized by chapter 69 of title 31, United States Code, may be retained for administrative expenses of the Payments in Lieu of Taxes Program: Provided, That the amounts provided under this Act specifically for the Payments in Lieu of Taxes program are the only amounts available for payments authorized under chapter 69 of title 31, United States Code: Provided further, That in the event the sums appropriated for any fiscal year for payments pursuant to this chapter are insufficient to make the full payments authorized by that chapter to all units of local government, then the payment to each local government shall be made proportionally: Provided further, That the Secretary may make adjustments to payment to individual units of local government to correct for prior overpayments or underpayments: Provided further, That no payment shall be made pursuant to that chapter to otherwise eligible units of local government if the computed amount of the payment is less than $100. Insular affairs Assistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $111,297,000, of which: (1) $101,640,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative and natural resources activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands, as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands, as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,657,000 shall be available until September 30, 2022, for salaries and expenses of the Office of Insular Affairs: Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee’s commitment to timely maintenance of its capital assets: Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non–Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c). Compact of free associationFor grants and necessary expenses, $8,463,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188: Provided, That of the funds appropriated under this heading, $5,000,000 is for deposit into the Compact Trust Fund of the Republic of the Marshall Islands as compensation authorized by Public Law 108–188 for adverse financial and economic impacts. Administrative provisions (including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities. Office of the solicitor Salaries and expensesFor necessary expenses of the Office of the Solicitor, $86,813,000. Office of inspector general Salaries and expensesFor necessary expenses of the Office of Inspector General, $61,842,000, to remain available until September 30, 2022. Department-Wide programsWildland fire management (including transfers of funds)For necessary expenses for fire preparedness, fire suppression operations, fire science and research, emergency rehabilitation, fuels management activities, and rural fire assistance by the Department of the Interior, $991,479,000, to remain available until expended, of which not to exceed $18,427,000 shall be for the renovation or construction of fire facilities: Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: Provided further, That of the funds provided $227,895,000 is for fuels management activities: Provided further, That of the funds provided $20,470,000 is for burned area rehabilitation: Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for fuels management activities, and for training and monitoring associated with such fuels management activities on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of fuels management activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000 between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations: Provided further, That of the funds provided under this heading $383,657,000 is provided to meet the terms of section 251(b)(2)(F)(ii)(I) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended. Wildfire suppression operations reserve fund(including transfers of funds)In addition to the amounts provided under the heading Department of the Interior—Department-Wide Programs—Wildland Fire Management for wildfire suppression operations, $310,000,000, to remain available until transferred, is additional new budget authority as specified for purposes of section 251(b)(2)(F) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That such amounts may be transferred to and merged with amounts made available under the headings Department of Agriculture—Forest Service—Wildland Fire Management and Department of the Interior—Department-Wide Programs—Wildland Fire Management for wildfire suppression operations in the fiscal year in which such amounts are transferred: Provided further, That amounts may be transferred to the Wildland Fire Management accounts in the Department of Agriculture or the Department of the Interior only upon the notification of the House and Senate Committees on Appropriations that all wildfire suppression operations funds appropriated under that heading in this and prior appropriations Acts to the agency to which the funds will be transferred will be obligated within 30 days: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law.Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,010,000, to remain available until expended.Natural resource damage assessment and restoration Natural resource damage assessment fundTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and 54 U.S.C. 100721 et seq., $7,767,000, to remain available until expended. Working capital fundFor the operation and maintenance of a departmental financial and business management system, information technology improvements of general benefit to the Department, cybersecurity, and the consolidation of facilities and operations throughout the Department, $64,798,000, to remain available until expended: Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue’s collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law. Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase or through available excess surplus property: Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft. Office of natural resources revenueFor necessary expenses for management of the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $148,474,000, to remain available until September 30, 2022; of which $50,651,000 shall remain available until expended for the purpose of mineral revenue management activities: Provided, That notwithstanding any other provision of law, $15,000 shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments. General Provisions, Department of the Interior (including transfers of funds)emergency transfer authority—intra-bureau  
101.Appropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible. 
emergency transfer authority—department-wide  
102.The Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, with such reimbursement to be credited to appropriations currently available at the time of receipt thereof: Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for wildland fire suppression shall be exhausted within 30 days: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible: Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred. 
authorized use of funds  
103.Appropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members. authorized use of funds, indian trust management  104.Appropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose. The Secretary shall notify the House and Senate Committees on Appropriations within 60 days of the expenditure or transfer of any funds under this section, including the amount expended or transferred and how the funds will be used. 
redistribution of funds, bureau of indian affairs  
105.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2021. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply. ellis, governors, and liberty islands  106.Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable. 
Outer Continental Shelf Inspection Fees 
107. 
(a)In fiscal year 2021, the Secretary shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c). (b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2021 shall be— 
(1)$10,500 for facilities with no wells, but with processing equipment or gathering lines; (2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and 
(3)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells. (c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2021. Fees for fiscal year 2021 shall be— 
(1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and (2)$16,700 per inspection for rigs operating in water depths of less than 500 feet. 
(d)Fees for inspection of well operations conducted via non-rig units as outlined in title 30 CFR 250 subparts D, E, F, and Q shall be assessed for all inspections completed in fiscal year 2021. Fees for fiscal year 2021 shall be— (1)$13,260 per inspection for non-rig units operating in water depths of 2,500 feet or more; 
(2)$11,530 per inspection for non-rig units operating in water depths between 500 and 2,499 feet; and (3)$4,470 per inspection for non-rig units operating in water depths of less than 500 feet. 
(e)The Secretary shall bill designated operators under subsection (b) quarterly, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (d) with payment required by the end of the following quarter. contracts and agreements for wild horse and burro holding facilities  108.Notwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 3903 of title 41, United States Code (except that the 5-year term restriction in subsection (a) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary. 
mass marking of salmonids  
109.The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers. contracts and agreements with indian affairs  110.Notwithstanding any other provision of law, during fiscal year 2021, in carrying out work involving cooperation with State, local, and tribal governments or any political subdivision thereof, Indian Affairs may record obligations against accounts receivable from any such entities, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year. 
department of the interior experienced services program  
111. 
(a)Notwithstanding any other provision of law relating to Federal grants and cooperative agreements, the Secretary of the Interior is authorized to make grants to, or enter into cooperative agreements with, private nonprofit organizations designated by the Secretary of Labor under title V of the Older Americans Act of 1965 to utilize the talents of older Americans in programs authorized by other provisions of law administered by the Secretary and consistent with such provisions of law. (b)Prior to awarding any grant or agreement under subsection (a), the Secretary shall ensure that the agreement would not— 
(1)result in the displacement of individuals currently employed by the Department, including partial displacement through reduction of non-overtime hours, wages, or employment benefits; (2)result in the use of an individual under the Department of the Interior Experienced Services Program for a job or function in a case in which a Federal employee is in a layoff status from the same or substantially equivalent job within the Department; or 
(3)affect existing contracts for services. obligation of funds 112.Amounts appropriated by this Act to the Department of the Interior shall be available for obligation and expenditure not later than 60 days after the date of enactment of this Act. 
extension of authorities 
113. 
(a)Section 708(a) of Division II of Public Law 104 -333, as amended by Public Law 110 -229 section 461, is further amended by striking ``$15,000,000'' and inserting ``$17,000,000''. (b)Section 109(a) of Title I of Public Law 106–278 is amended by striking “$10,000,000” and inserting “$12,000,000”. separation of accounts 
114.The Secretary of the Interior, in order to implement an orderly transition to separate accounts of the Bureau of Indian Affairs and the Bureau of Indian Education, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in this Act. payments in lieu of taxes (pilt)  115.Section 6906 of title 31, United States Code, shall be applied by substituting fiscal year 2021 for fiscal year 2019. 
Disclosure of Departure or Alternate Procedure Approval 
116. 
(a)Subject to subsection (b), for fiscal year 2021 and each fiscal year thereafter, in any case in which the Bureau of Safety and Environmental Enforcement or the Bureau of Ocean Energy Management prescribes or approves any departure or use of alternate procedure or equipment, in regards to a plan or permit, under 30 C.F.R. § 585.103, 30 C.F.R. § 550.141; 30 C.F.R. §550.142; 30 C.F.R. § 250.141, or 30 C.F.R. § 250.142, the head of such bureau shall post a description of such departure or alternate procedure or equipment use approval on such bureau’s publicly available website not more than 15 business days after such issuance. (b)The head of each bureau may exclude confidential business information. 
Funding Restriction 
117. None of the funds made available to the Department of the Interior by this or any other Act may be used to conduct a lease sale pursuant to section 20001(c)(1) of Public Law 115–97 which does not contain a national minimum acceptable bid amount sufficient to produce Federal receipts to the Treasury, net of any state share, of no less than 50 percent of the amount required by section 2001(b) of H. Con. Res. 71, the concurrent resolution on the budget for fiscal year 2018, as agreed to on October 26, 2017.Medical Services Fund 118. Beginning in fiscal year 2022 and each fiscal year thereafter, amounts deposited in the National Park Medical Services Fund established pursuant to section 2404(b) of Public Law 116–9 shall be classified as discretionary offsetting receipts.Restriction on Use of Funds 
119. 
(a)None of the funds made available in this Act may be used by the Secretary of the Interior or the Bureau of Ocean Energy Management to conduct or authorize oil and gas preleasing, leasing, or related activities, including but not limited to the issuance of permits for geological and geophysical exploration, in any planning area where the 2017-2022 Outer Continental Shelf Oil and Gas Leasing Proposed Final Program (November 2016) did not schedule leases. (b)The restrictions under subsection (a) apply to the formal steps identified by the Department of the Interior and the enabling steps prior to leasing, including the issuance of permits for geological and geophysical exploration.Interagency Motor Pool 
120. Notwithstanding any other provision of law or Federal regulation, Federally-recognized Indian tribes or authorized tribal organizations that receive Tribally-Controlled School Grants pursuant to Public Law 100–297 may obtain interagency motor vehicles and related services for performance of any activities carried out under such grants to the same extent as if they were contracting under the Indian Self-Determination and Education Assistance Act.Long Bridge Project 121. On request of the Commonwealth of Virginia or the District of Columbia, as applicable, the Secretary of the Interior (acting through the Director of the National Park Service) (referred to in this section as the “Secretary”) may convey to the State of Virginia and/or the District of Columbia, subject to any terms and conditions the Secretary deems necessary, any Federal land or interests therein under the jurisdiction of the Secretary that are identified by the Commonwealth of Virginia and/or the District of Columbia as necessary for the Long Bridge Project, which consists of improvements to Long Bridge and related railroad infrastructure between RO Interlocking in Arlington, Virginia and L’Enfant Interlocking near 10th Street SW in the District. The Long Bridge Project will expand commuter and regional passenger rail service and provide bicycle and pedestrian access crossings over the Potomac River. Such conveyance is for the sole purposes of railroad and recreational use. If such conveyance is no longer being used for such purposes, then the lands or interests therein shall revert to the National Park Service after they have been restored and remediated to the satisfaction of the Secretary. The Secretary may also permit the temporary use of any additional land that is identified as necessary for the construction of these projects, subject to any terms and conditions deemed necessary. Notwithstanding any other provision of law, the National Park Service may recover and retain all costs of providing or procuring necessary services associated with the aforementioned conveyances or special use permits and said amounts shall be available to the Service until expended, without further appropriation. Special Trustee Functions 
122. None of the funds provided in this Act or any other Act shall be used to develop or implement a Secretarial Order to create a Bureau to perform the functions or activities of the Office of Special Trustee of American Indians. IIEnvironmental protection agency Science and technologyFor science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; hire, maintenance, and operation of aircraft; and other operating expenses in support of research and development, $745,345,000, to remain available until September 30, 2022: Provided, That of the funds included under this heading, $7,000,000 shall be for Research: National Priorities as specified in the report accompanying this Act: Provided further, That of the funds included under this heading, not less than $400,000 shall be for administrative expenses to review registration applications to participate in the Renewable Fuels Pathway II program. Environmental programs and managementFor environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; implementation of a coal combustion residual permit program under section 2301 of the Water and Waste Act of 2016; and not to exceed $19,000 for official reception and representation expenses, $2,846,676,000, to remain available until September 30, 2022: Provided, That of the funds included under this heading, $18,000,000 shall be for Environmental Protection: National Priorities as specified in the report accompanying this Act: Provided further, That of the funds included under this heading, $554,910,000 shall be for Geographic Programs specified in the report accompanying this Act: Provided further, That of the funds included under this heading, not more than $43,784,000 shall be for the Executive Operations and Management program project: Provided further, That of the funds included under this heading, the Chemical Risk Review and Reduction program project shall be allocated not less than the amount of appropriations for that program project for fiscal year 2014.Hazardous Waste Electronic Manifest System FundFor necessary expenses to carry out section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g), including the development, operation, maintenance, and upgrading of the hazardous waste electronic manifest system established by such section, $8,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections under such section 3024 are received during fiscal year 2021, which shall remain available until expended and be used for necessary expenses in this appropriation, so as to result in a final fiscal year 2021 appropriation from the general fund estimated at not more than $0: Provided further, That to the extent such offsetting collections received in fiscal year 2021 exceed $8,000,000, those excess amounts shall remain available until expended and be used for necessary expenses in this appropriation.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $45,100,000, to remain available until September 30, 2022. Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $39,676,000, to remain available until expended. Hazardous substance superfund(including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611), and hire, maintenance, and operation of aircraft, $1,221,814,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2020, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,221,814,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: Provided further, That of the funds appropriated under this heading, $11,586,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2022, and $30,755,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2022.Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $92,543,000, to remain available until expended, of which $67,174,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $25,369,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks. Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency’s responsibilities under the Oil Pollution Act of 1990, including hire, maintenance, and operation of aircraft, $20,958,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended. State and tribal assistance grants For environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $4,362,556,000, to remain available until expended, of which— (1)$1,638,826,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $1,126,088,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That for fiscal year 2021, to the extent there are sufficient eligible project applications and projects are consistent with State Intended Use Plans, not less than 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants shall be used by the State for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That for fiscal year 2021, funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2021 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: Provided further, That for fiscal year 2021, notwithstanding the provisions of subsections (g)(1), (h), and (l) of section 201 of the Federal Water Pollution Control Act, grants made under title II of such Act for American Samoa, Guam, the commonwealth of the Northern Marianas, the United States Virgin Islands, and the District of Columbia may also be made for the purpose of providing assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2021, notwithstanding the provisions of such subsections (g)(1), (h), and (l) of section 201 and section 518(c) of the Federal Water Pollution Control Act, funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used to provide assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments: Provided further, That for fiscal year 2021, notwithstanding any provision of the Federal Water Pollution Control Act and regulations issued pursuant thereof, up to a total of $2,000,000 of the funds reserved by the Administrator for grants under section 518(c) of such Act may also be used for grants for training, technical assistance, and educational programs relating to the operation and management of the treatment works specified in section 518(c) of such Act: Provided further, That for fiscal year 2021, funds reserved under section 518(c) of such Act shall be available for grants only to Indian tribes, as defined in section 518(h) of such Act and former Indian reservations in Oklahoma (as determined by the Secretary of the Interior) and Native Villages as defined in Public Law 92–203: Provided further, That for fiscal year 2021, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act, up to a total of 2 percent of the funds appropriated, or $30,000,000, whichever is greater, and notwithstanding the limitation on amounts in section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated, or $20,000,000, whichever is greater, for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: Provided further, That for fiscal year 2021, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: Provided further, That for fiscal year 2021, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: Provided further, That 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and 14 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients only where such debt was incurred on or after the date of enactment of this Act, or where such debt was incurred prior to the date of enactment of this Act if the State, with concurrence from the Administrator, determines that such funds could be used to help address a threat to public health from heightened exposure to lead in drinking water or if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 14 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients; 
(2)$25,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission: Provided, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure: Provided further , That the Administrator may reserve up to 5 percent of funds appropriated herein for management and oversight purposes; 
(3)$29,186,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: Provided, That of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the U.S. Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities; 
(4)$90,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs: Provided, That at least 10 percent shall be allocated for assistance in persistent poverty counties: Provided further, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates, or any territory or possession of the United States: Provided further, That, to the extent there are sufficient qualified applications, not less than an additional 20 percent of the amount appropriated shall be for projects located in Qualified Opportunity Zones: Provided further, That the Administrator may reserve up to 2 percent of funds appropriated herein for management and oversight purposes;  
(5)$90,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005: Provided, That the Administrator may reserve up to 2.5 percent of funds appropriated herein for management and oversight purposes; 
(6)$56,306,000 shall be for targeted airshed grants in accordance with the terms and conditions in the report accompanying this Act: Provided, That the Administrator may reserve up to 2.5 percent of funds appropriated herein for management and oversight purposes; 
(7)$4,000,000 shall be to carry out the water quality program authorized in section 5004(d) of the Water Infrastructure Improvements for the Nation Act (Public Law 114–322); (8)$26,000,000 shall be for grants under subsections (a) through (j) of section 1459A of the Safe Drinking Water Act (42 U.S.C. 300j–19a); 
(9)$26,000,000 shall be for grants under section 1464(d) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)): Provided, That the Administrator may reserve up to 3 percent of funds appropriated herein for management and oversight purposes; 
(10)$20,000,000 shall be for grants under section 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b): Provided, That the Administrator may reserve up to 3 percent of funds appropriated herein for management and oversight purposes; 
(11)$4,000,000 shall be for grants under section 1459A(l) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(l)); (12)$13,000,000 shall be for grants under section 104(b)(8) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)(8)); 
(13)$56,700,000 shall be for grants under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301): Provided, That the Administrator may reserve up to 3 percent of funds appropriated herein for management and oversight purposes; 
(14)$3,000,000 shall be for grants under section 4304(b) of the America’s Water Infrastructure Act of 2018 (Public Law 115–270); and (15)$1,154,450,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which: $46,200,000 shall be for carrying out section 128 of CERCLA; $9,340,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,500,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $18,000,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs.Water infrastructure finance and innovation program account For the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014, an amount equal to the amount rescinded pursuant to the final paragraph under the heading Administrative Provisions - Environmental Protection Agency, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $12,484,980,000: Provided further, That none of the direct loans or loan guarantee authority made available under this heading shall be available for any project unless the Administrator and the Director of the Office of Management and Budget have certified in advance in writing that the direct loan or loan guarantee, as applicable, and the project comply with the project eligibility criteria entitled "Water Infrastructure Finance and Innovation Act Program (WIFIA) Criteria Pursuant to the Further Consolidated Appropriations Act, 2020", published on June 30, 2020 (85 FR 39189): Provided further, That in this fiscal year and hereafter, for the purposes of carrying out section 503(d) of the Federal Credit Reform Act of 1990, the Director of the Congressional Budget Office may request, and the Administrator shall promptly provide, documentation and information relating to a project identified in a Letter of Interest submitted to the Administrator pursuant to a Notice of Funding Availability for applications for credit assistance under the Water Infrastructure Finance and Innovation Act Program for any fiscal year, including with respect to a project that was initiated or completed before the date of enactment of this Act. In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account, to remain available until expended. In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account, to remain available until expended. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014, $1,023,000, to remain available until September 30, 2022. Administrative provisions—environmental protection agency (including transfers and rescission of funds)For fiscal year 2021, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency’s function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 116–8, the Pesticide Registration Improvement Extension Act of 2018.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2021.The Administrator is authorized to transfer up to $335,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities, provided that the cost does not exceed $150,000 per project.For fiscal year 2021, and notwithstanding section 518(f) of the Federal Water Pollution Control Act (33 U.S.C. 1377(f)), the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of the Act to make grants to Indian tribes pursuant to sections 319(h) and 518(e) of that Act.The Administrator is authorized to use the amounts appropriated under the heading Environmental Programs and Management for fiscal year 2021 to provide grants to implement the Southeastern New England Watershed Restoration Program.Notwithstanding the limitations on amounts in section 320(i)(2)(B) of the Federal Water Pollution Control Act, not less than $1,500,000 of the funds made available under this title for the National Estuary Program shall be for making competitive awards described in section 320(g)(4).For fiscal year 2021, the Office of Chemical Safety and Pollution Prevention and the Office of Water may, using funds appropriated under the headings "Environmental Programs and Management" and "Science and Technology", contract directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 5, for the temporary or intermittent personal services of students or recent graduates, who shall be considered employees for the purposes of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purpose: Provided, That amounts used for this purpose by the Office of Chemical Safety and Pollution Prevention and the Office of Water collectively may not exceed $2,000,000.  No funds made available under this Title in this Act or any other Act may be used to relocate, close, or consolidate any office, laboratory, or facility.The Administrator of the Environmental Protection Agency shall continue to regulate under subsection (d) of section 112 of the Clean Air Act (42 U.S.C. 7412) electric utility steam generating units (as defined in subsection (a) of such section 112), and such regulation is deemed to be appropriate and necessary for purposes of subsection (n)(1)(A) of such section 112.Any amounts made available to the Administrator by the "State and Tribal Assistance Grants" account and reserved for management and oversight purposes pursuant to the final provisos of the second, fourth, fifth, sixth, ninth, tenth, and thirteenth paragraphs under such heading shall remain available until September 30, 2022, and may be transferred to the "Environmental Programs and Management" account, to be made available for management and oversight purposes for the corresponding programs under such account.Of the funds made available under this title for the Executive Management and Operations program project, $2,000,000 shall not be available for obligation until after the Administrator transmits a report as described by Title IV of this Act for the agency’s violation of section 710 of division E of Public Law 115–31, as discussed in the Comptroller General’s April 16, 2018, legal opinion, B-329603.Of the funds under this title for the Executive Management and Operations program project, if the Administrator has not responded to a request for access to records or interviews with agency employees as required by Title IV of this Act within the time period established by the Comptroller General of the United States, then the amounts available for that program project shall be reduced by $50,000 per day for each day that the Administrator fails to comply with the request, with any funds reduced under this proviso to be permanently rescinded.Within 90 days of enactment of this Act, the Administrator shall take final action on any registration application to participate in the Renewable Fuels Pathway II program that has been pending for more than one year. The appropriation provided by 42 U.S.C. 9622(b)(3) is available for the hire, maintenance, and operation of aircraft.All unobligated balances from amounts appropriated in fiscal years preceding fiscal year 2020 under the heading “Environmental Protection Agency—Water Infrastructure Finance and Innovation Program Account” for the cost of direct and guaranteed loans are hereby permanently rescinded.  IIIRelated agencies Department of agriculture office of the under secretary for natural resources and environmentFor necessary expenses of the Office of the Under Secretary for Natural Resources and Environment, $875,000: Provided, That funds made available by this Act to any agency in the Natural Resources and Environment mission area for salaries and expenses are available to fund up to one administrative support staff for the office.Forest service forest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $311,830,000, to remain available through September 30, 2024: Provided, That of the funds provided, $80,954,000 is for the forest inventory and analysis program: Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research.State and private forestryFor necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, and conducting an international program as authorized, $300,296,000, to remain available through September 30, 2024, as authorized by law. National forest systemFor necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, and for hazardous fuels management on or adjacent to such lands, $2,057,353,000, to remain available through September 30, 2024: Provided, That of the funds provided, $40,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): Provided further, That of the funds provided, $383,051,000 shall be for forest products: Provided further, That of the funds provided, $510,000,000 shall be for hazardous fuels management activities, of which not to exceed $15,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: Provided further, That $20,000,000 may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels management activities, and for training or monitoring associated with such hazardous fuels management activities on Federal land, or on non-Federal land if the Secretary determines such activities benefit resources on Federal land: Provided further, That funds made available to implement the Community Forestry Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriations: Provided further, That notwithstanding section 33 of the Bankhead Jones Farm Tenant Act (7 U.S.C. 1012), the Secretary of Agriculture, in calculating a fee for grazing on a National Grassland, may provide a credit of up to 50 percent of the calculated fee to a Grazing Association or direct permittee for a conservation practice approved by the Secretary in advance of the fiscal year in which the cost of the conservation practice is incurred. And, that the amount credited shall remain available to the Grazing Association or the direct permittee, as appropriate, in the fiscal year in which the credit is made and each fiscal year thereafter for use on the project for conservation practices approved by the Secretary. Capital improvement and maintenance(including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $466,173,000, to remain available through September 30, 2024, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: Provided, That funds becoming available in fiscal year 2021 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated.Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California; and the Ozark-St. Francis and Ouachita National Forests, Arkansas; as authorized by law, $700,000, to be derived from forest receipts. Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967 (16 U.S.C. 484a), to remain available through September 30, 2024, (16 U.S.C. 516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310). Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, to remain available through September 30, 2024, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements. Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available through September 30, 2024, to be derived from the fund established pursuant to the above Act.Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3111 et seq.), $2,537,000, to remain available through September 30, 2024. Wildland fire management (including transfers of funds)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency wildland fire suppression on or adjacent to such lands or other lands under fire protection agreement, and for emergency rehabilitation of burned-over National Forest System lands and water, $2,385,608,000, to remain available until expended: Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: Provided further, That any unobligated funds appropriated in a previous fiscal year for hazardous fuels management may be transferred to the National Forest System account: Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: Provided further, That funds provided shall be available for support to Federal emergency response: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That of the funds provided under this heading, $1,011,000,000 shall be available for wildfire suppression operations, and is provided to the meet the terms of section 251(b)(2)(F)(ii)(I) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.Wildfire Suppression Operations Reserve Fund(Including Transfers of Funds)In addition to the amounts provided under the heading Department of Agriculture—Forest Service—Wildland Fire Management for wildfire suppression operations, $2,040,000,000, to remain available until transferred, is additional new budget authority as specified for purposes of section 251(b)(2)(F) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That such amounts may be transferred to and merged with amounts made available under the headings Department of the Interior—Department-Wide Programs—Wildland Fire Management and Department of Agriculture—Forest Service—Wildland Fire Management for wildfire suppression operations in the fiscal year in which such amounts are transferred: Provided further, That amounts may be transferred to the Wildland Fire Management accounts in the Department of the Interior or the Department of Agriculture only upon the notification of the House and Senate Committees on Appropriations that all wildfire suppression operations funds appropriated under that heading in this and prior appropriations Acts to the agency to which the funds will be transferred will be obligated within 30 days: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law.COMMUNICATIONS SITE ADMINISTRATION (including transfer of funds)Amounts collected in this fiscal year pursuant to section 8705(f)(2) of the Agriculture Improvement Act of 2018 (Public Law 115–334), as amended by this Act, shall be deposited in the special account established by section 8705(f)(1) of such Act, shall be available to cover the costs described in subsection (c)(3) of such section of such Act, and shall remain available until expended: Provided, That such amounts shall be transferred to the National Forest System account.Administrative provisions—forest service(including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary’s notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the heading Wildland Fire Management will be obligated within 30 days: Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Not more than $50,000,000 of funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior for wildland fire management, hazardous fuels management, and State fire assistance when such transfers would facilitate and expedite wildland fire management programs and projects.Notwithstanding any other provision of this Act, the Forest Service may transfer unobligated balances of discretionary funds appropriated to the Forest Service by this Act to or within the National Forest System Account, or reprogram funds to be used for the purposes of hazardous fuels management and urgent rehabilitation of burned-over National Forest System lands and water, such transferred funds shall remain available through September 30, 2024: Provided, That none of the funds transferred pursuant to this section shall be available for obligation without written notification to and the prior approval of the Committees on Appropriations of both Houses of Congress: Provided further, That this section does not apply to funds derived from the Land and Water Conservation Fund.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with U.S., private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the U.S. Agency for International Development, the Department of State, and the Millennium Challenge Corporation), U.S. private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–171 (7 U.S.C. 8316(b)).Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain information technology services, including telecommunications and system modifications or enhancements, from the Working Capital Fund of the Department of Agriculture.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.).Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match funds made available by the Forest Service on at least a one-for-one basis: Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)).The Forest Service shall not assess funds for the purpose of performing fire, administrative, and other facilities maintenance and decommissioning.Notwithstanding any other provision of law, of any appropriations or funds available to the Forest Service, not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar matters unrelated to civil litigation. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the sums requested for transfer.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of this Act, through the Office of Budget and Program Analysis, the Forest Service shall report no later than 30 business days following the close of each fiscal quarter all current and prior year unobligated balances, by fiscal year, budget line item and account, to the House and Senate Committees on Appropriations.Department of health and human services Indian health service Indian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination and Education Assistance Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $4,540,197,000 to remain available until September 30, 2022, except as otherwise provided herein, together with payments received during the fiscal year pursuant to sections 231(b) and 233 of the Public Health Service Act (42 U.S.C. 238(b) and 238b), for services furnished by the Indian Health Service: Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That $2,000,000 shall be available for grants or contracts with public or private institutions to provide alcohol or drug treatment services to Indians, including alcohol detoxification services: Provided further, That $1,011,933,000 for Purchased/Referred Care, including $53,000,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: Provided further, That of the funds provided, up to $44,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: Provided further, That of the funds provided, $58,000,000 shall be for costs related to or resulting from accreditation emergencies, including supplementing activities funded under the heading Indian Health Facilities, of which up to $4,000,000 may be used to supplement amounts otherwise available for Purchased/Referred Care: Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited in the Fund authorized by section 108A of that Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of that Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of that Act (25 U.S.C. 1613a and 1616a): Provided further, That the amounts made available within this account for the Substance Abuse and Suicide Prevention Program, for Opioid Prevention, Treatment and Recovery Services, for the Domestic Violence Prevention Program, for the Zero Suicide Initiative, for the housing subsidy authority for civilian employees, for Aftercare Pilot Programs at Youth Regional Treatment Centers, for transformation and modernization costs of the Indian Health Service Electronic Health Record system, for national quality and oversight activities, to improve collections from public and private insurance at Indian Health Service and tribally operated facilities, for an initiative to treat or reduce the transmission of HIV and HCV, for a maternal health initiative, for the Telebehaviorial Health Center of Excellence, for Alzheimer’s grants, and for accreditation emergencies shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: Provided further, That funds provided in this Act may be used for annual contracts and grants that fall within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended: Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, and from tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.): Provided further, That of the funds provided, $73,451,000 is for the Indian Health Care Improvement Fund and may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account: Provided further, That none of the funds appropriated by this Act to the Indian Health Service for the Electronic Health Record system shall be available for obligation or expenditure for the selection or implementation of a new Information Technology infrastructure system, unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 90 days in advance of such obligation.Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Indian Health Service for fiscal year 2021, such sums as may be necessary: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. Provided further, That amounts obligated but not expended by a tribe or tribal organization for contract support costs for such agreements for the current fiscal year shall be applied to contract support costs due for such agreements for subsequent fiscal years. Payment for Tribal LeasesFor payments to tribes and tribal organizations for leases pursuant to section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) for fiscal year 2021, such sums as may be necessary, which shall be available for obligation through September 30, 2022: Provided, That notwithstanding any other provision of law, no amount made available under this heading shall be available for transfer to another budget account. Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $934,994,000 to remain available until expended: Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development. Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary of Health and Human Services; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et seq.), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead costs associated with the provision of goods, services, or technical assistance: Provided further, That the Indian Health Service may provide to civilian medical personnel serving in hospitals operated by the Indian Health Service housing allowances equivalent to those that would be provided to members of the Commissioned Corps of the United States Public Health Service serving in similar positions at such hospitals: Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations. National institutes of health National institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $83,000,000. Agency for Toxic Substances and Disease Registry Toxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act, $79,000,000: Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2021, and existing profiles may be updated as necessary.Other related agencies Executive office of the president Council on Environmental Quality and Office of Environmental QualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $2,994,000: Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council. Chemical safety and hazard investigation board Salaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $12,000,000: Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board. Office of navajo and hopi indian relocation Salaries and expenses(including rescission of funds)For necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $4,000,000, to remain available until expended: Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: Provided further, That no relocatee will be provided with more than one new or replacement home: Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to section 11 of Public Law 93–531 (88 Stat. 1716): Provided further, Of the unobligated balances from amounts made available for the Office of Navajo and Hopi Indian Relocation, $15,000,000 is permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985. Institute of american indian and alaska native culture and arts development Payment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by part A of title XV of Public Law 99–498 (20 U.S.C. 4411 et seq.), $10,772,000, which shall become available on July 1, 2021, and shall remain available until September 30, 2022. Smithsonian institution Salaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $822,313,000, to remain available until September 30, 2022, except as otherwise provided herein; of which not to exceed $6,957,000 for the instrumentation program, collections acquisition, exhibition reinstallation, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations: Provided further, That the Smithsonian Institution may expend Federal appropriations designated in this Act for lease or rent payments, as rent payable to the Smithsonian Institution, and such rent payments may be deposited into the general trust funds of the Institution to be available as trust funds for expenses associated with the purchase of a portion of the building at 600 Maryland Avenue, S.W., Washington, D.C. to the extent that Federally supported activities will be housed there:  Provided further, That the use of such amounts in the general trust funds of the Institution for such purpose shall not be construed as Federal debt service for, a Federal guarantee of, a transfer of risk to, or an obligation of the Federal Government:  Provided further, That no appropriated funds may be used directly to service debt which is incurred to finance the costs of acquiring a portion of the building at 600 Maryland Avenue, S.W., Washington, D.C., or of planning, designing, and constructing improvements to such building: Provided further, That any agreement entered into by the Smithsonian Institution for the sale of its ownership interest, or any portion thereof, in such building so acquired may not take effect until the expiration of a 30 day period which begins on the date on which the Secretary submits to the Committees on Appropriations of the House of Representatives and Senate, the Committees on House Administration and Transportation and Infrastructure of the House of Representatives, and the Committee on Rules and Administration of the Senate a report, as outlined in the explanatory statement described in section 4 of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2536) on the intended sale. Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $237,700,000, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109. National gallery of art Salaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $153,242,000, to remain available until September 30, 2022, of which not to exceed $3,700,000 for the special exhibition program shall remain available until expended. Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $26,203,000, to remain available until expended: Provided, That of this amount, $1,510,000 shall be available for design of an off-site art storage facility in partnership with the Smithsonian Institution: Provided further, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price. John F. kennedy center for the performing arts Operations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $26,400,000. Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $14,000,000, to remain available until expended. Woodrow wilson international center for scholars Salaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $14,800,000, to remain available until September 30, 2022. National Foundation on the Arts and the Humanities National endowment for the arts Grants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $170,000,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended. National endowment for the humanities Grants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $170,000,000 to remain available until expended, of which $154,000,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $16,000,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $14,000,000 for the purposes of section 7(h): Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson. Commission of fine arts Salaries and expensesFor expenses of the Commission of Fine Arts under chapter 91 of title 40, United States Code, $3,240,000: Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation’s Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study, or education: Provided further, That one-tenth of one percent of the funds provided under this heading may be used for official reception and representation expenses.national capital arts and cultural affairs For necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $5,000,000.Advisory council on historic preservation Salaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $7,400,000. National capital planning commission Salaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $8,124,000: Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals. United states holocaust memorial museum Holocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $62,388,000, of which $715,000 shall remain available until September 30, 2023, for the Museum’s equipment replacement program; and of which $3,000,000 for the Museum’s repair and rehabilitation program and $1,264,000 for the Museum’s outreach initiatives program shall remain available until expended. Presidio TrustThe Presidio Trust is authorized to issue obligations to the Secretary of the Treasury pursuant to section 104(d)(3) of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333), in an amount not to exceed $20,000,000.dwight d. eisenhower memorial commissionsalaries and expenses For necessary expenses of the Dwight D. Eisenhower Memorial Commission, $220,000, to remain available until expended.World War I Centennial Commissionsalaries and expensesNotwithstanding section 9 of the World War I Centennial Commission Act, as authorized by the World War I Centennial Commission Act (Public Law 112–272) and the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), for necessary expenses of the World War I Centennial Commission, $6,000,000, to remain available until September 30, 2022: Provided, That in addition to the authority provided by section 6(g) of such Act, the World War I Commission may accept money, in-kind personnel services, contractual support, or any appropriate support from any executive branch agency for activities of the Commission. 
IVGeneral provisions 
(including transfers of funds)restriction on use of funds  
401.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913. obligation of appropriations  402.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
disclosure of administrative expenses  
403.The amount and basis of estimated overhead charges, deductions, reserves or holdbacks, including working capital fund and cost pool charges, from programs, projects, activities and subactivities to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations shall be presented in annual budget justifications and subject to approval by the Committees on Appropriations of the House of Representatives and the Senate. Changes to such estimates shall be presented to the Committees on Appropriations for approval. mining applications  404. (a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws. 
(b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date. (c)ReportOn September 30, 2022, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208). 
(d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors. contract support costs, prior year limitation  405.Sections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) shall continue in effect in fiscal year 2021.contract support costs, fiscal year 2021 limitation  
406.Amounts provided by this Act for fiscal year 2021 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract Support Costs are the only amounts available for contract support costs arising out of self-determination or self-governance contracts, grants, compacts, or annual funding agreements for fiscal year 2021 with the Bureau of Indian Affairs, Bureau of Indian Education, and the Indian Health Service: Provided, That such amounts provided by this Act are not available for payment of claims for contract support costs for prior years, or for repayments of payments for settlements or judgments awarding contract support costs for prior years. 
forest management plans  
407.The Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis. 
prohibition within national monuments  
408.No funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument. limitation on takings  409.Unless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes. 
prohibition on no-bid contracts  
410.None of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless— (1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; 
(2)such contract is authorized by the Indian Self-Determination and Education Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or (3)such contract was awarded prior to the date of enactment of this Act. 
posting of reports  
411. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. (b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or (2)the report contains proprietary information. 
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. national endowment for the arts grant guidelines  412.Of the funds provided to the National Endowment for the Arts— 
(1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship. (2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services. 
(3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs or projects.national endowment for the arts program priorities  413. (a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations. 
(b)In this section: (1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation. 
(2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. (c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts. 
(d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— (1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States; 
(2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1); (3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and 
(4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education. National Endowment for the Arts Waivers 414.Notwithstanding any other provision of law, funds made available under the heading “National Foundation on the Arts and the Humanities – National Endowment for the Arts – Grants and Administration” of this Act and under such heading for fiscal years 2019 and 2020 for grants for the purposes described in section 5(c) of the National Foundation on the Arts and Humanities Act of 1965 (20 U.S.C. 954(c)) may also be used by the recipients of such grants for purposes of the general operations of such recipients and the matching requirements under subsections (e), (g)(4)(A), and (p)(3) of section 5 of the National Foundation on the Arts and Humanities Act of 1965 (20 U.S.C. 954) may be waived with respect to such grants.National Endowment for the Humanities Waivers 
415.Notwithstanding any other provision of law, funds made available under the heading “National Foundation on the Arts and the Humanities – National Endowment for the Humanities – Grants and Administration” of this Act and under such heading for fiscal years 2019 and 2020 for grants for the purposes described in section 7(c) and 7(h)(1) of the National Foundation on the Arts and Humanities Act of 1965 may also be used by the recipients of such grants for purposes of the general operations of such recipients and the matching requirements under subsection (h)(2)(A) of section 7of the National Foundation on the Arts and Humanities Act of 1965 may be waived with respect to such grants.status of balances of appropriations  416.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity within 60 days of enactment of this Act. 
extension of grazing permits  
417.The terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits issued by the Forest Service on any lands not subject to administration under section 402 of the Federal Lands Policy and Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year 2021. funding prohibition  418. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. Humane transfer and treatment of animals 419. (a)Notwithstanding any other provision of law, the Secretary of the Interior, with respect to land administered by the Bureau of Land Management, or the Secretary of Agriculture, with respect to land administered by the Forest Service (referred to in this section as the Secretary concerned), may transfer excess wild horses and burros that have been removed from land administered by the Secretary concerned to other Federal, State, and local government agencies for use as work animals. 
(b)The Secretary concerned may make a transfer under subsection (a) immediately on the request of a Federal, State, or local government agency. (c)An excess wild horse or burro transferred under subsection (a) shall lose status as a wild free-roaming horse or burro (as defined in section 2 of Public Law 92–195 (commonly known as the Wild Free-Roaming Horses and Burros Act) (16 U.S.C. 1332)). 
(d)A Federal, State, or local government agency receiving an excess wild horse or burro pursuant to subsection (a) shall not— (1)destroy the horse or burro in a manner that results in the destruction of the horse or burro into a commercial product; 
(2)sell or otherwise transfer the horse or burro in a manner that results in the destruction of the horse or burro for processing into a commercial product; or (3)euthanize the horse or burro, except on the recommendation of a licensed veterinarian in a case of severe injury, illness, or advanced age. 
(e)Amounts appropriated by this Act shall not be available for— (1)the destruction of any healthy, unadopted, and wild horse or burro under the jurisdiction of the Secretary concerned (including a contractor); or 
(2)the sale of a wild horse or burro that results in the destruction of the wild horse or burro for processing into a commercial product.forest service facility realignment and enhancement authorization extension  420.Section 503(f) of Public Law 109–54 (16 U.S.C. 580d note) shall be applied by substituting September 30, 2021 for September 30, 2020. 
use of american iron and steel  
421. 
(a) 
(1)None of the funds made available by a State water pollution control revolving fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States. (2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials. 
(b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) finds that— (1)applying subsection (a) would be inconsistent with the public interest; 
(2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or (3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. 
(c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency. (d)This section shall be applied in a manner consistent with United States obligations under international agreements. 
(e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section.local cooperator training agreements and transfers of excess equipment and supplies for wildfires  422.The Secretary of the Interior is authorized to enter into grants and cooperative agreements with volunteer fire departments, rural fire departments, rangeland fire protection associations, and similar organizations to provide for wildland fire training and equipment, including supplies and communication devices. Notwithstanding 121(c) of title 40, United States Code, or section 521 of title 40, United States Code, the Secretary is further authorized to transfer title to excess Department of the Interior firefighting equipment no longer needed to carry out the functions of the Department’s wildland fire management program to such organizations.recreation fees 
423.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) shall be applied by substituting October 1, 2022 for September 30, 2019.reprogramming guidelines 424.None of the funds made available in this Act, in this and prior fiscal years, may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in the explanatory statement described in section 4 of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94; 133 Stat. 2536).project information 
425. 
(a)Not later than April 1, 2021, and each April 1 thereafter, the Secretary of the Interior and the Secretary of Agriculture shall submit to the Committees on Appropriations of the House of Representatives and the Senate prioritized and detailed lists of Federal land acquisition projects, and Forest Legacy projects, that have been identified by each land management Agency. (b)The Federal land acquisition project lists required by each Agency in subsection (a) shall include individual projects for the National Park Service, the U.S. Fish and Wildlife Service, the Bureau of Land Management, and the U.S. Forest Service, and shall total for each agency no less than 150 percent of the amount enacted for that agency for the previous fiscal year.LOCAL CONTRACTORS 
426.Section 412 of Division E of Public Law 112–74 shall be applied by substituting fiscal year 2021 for fiscal year 2019. SHASTA-TRINITY MARINA FEE AUTHORITY AUTHORIZATION EXTENSION 427.Section 422 of division F of Public Law 110–161 (121 Stat 1844), as amended, shall be applied by substituting fiscal year 2021 for fiscal year 2019. 
INTERPRETIVE ASSOCIATION AUTHORIZATION EXTENSION 
428.Section 426 of division G of Public Law 113–76 (16 U.S.C. 565a–1 note) shall be applied by substituting September 30, 2021 for September 30, 2019. PUERTO RICO SCHOOLING AUTHORIZATION EXTENSION 429.The authority provided by the 19th unnumbered paragraph under heading Administrative Provisions, Forest Service in title III of Public Law 109–54, as amended, shall be applied by substituting fiscal year 2021 for fiscal year 2019.FOREST BOTANICAL PRODUCTS FEE COLLECTION AUTHORIZATION EXTENSION 
430.Section 339 of the Department of the Interior and Related Agencies Appropriations Act, 2000 (as enacted into law by Public Law 106–113; 16 U.S.C. 528 note), as amended by section 335(6) of Public Law 108–108 and section 432 of Public Law 113–76, shall be applied by substituting fiscal year 2021 for fiscal year 2019. CHESAPEAKE BAY INITIATIVE 431.Section 502(c) of the Chesapeake Bay Initiative Act of 1998 (Public Law 105–312; 54 U.S.C. 320101 note) shall be applied by substituting fiscal year 2021 for fiscal year 2019. 
Chaco Canyon 
432.None of the funds made available by this Act may be used to nominate or accept a nomination or informal expression of interest for oil and gas leasing under the Mineral Leasing Act, 30 U.S.C. sec. 181 et seq, or to offer for oil and gas leasing, any federal lands or minerals within the withdrawal area identified on the map of the Chaco Culture National Historical Park prepared by the Bureau of Land Management and dated April 2, 2019.  Tribal Leases 433. (a)Notwithstanding any other provision of law, in the case of any lease under section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)), the initial lease term shall – (1) be consistent with the calendar year or fiscal year basis of the funding agreement or annual funding agreement between the Secretary and Indian tribe or tribal organization under that Act; and (2) commence no earlier that the date of receipt of the lease proposal.  
(b)ReferencesNone of the funds made available under this Act may be used to compensate an Indian tribe or tribal organization for any lease under section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) that is on a calendar year or fiscal year basis and that is received during the 120 day period ending on the last day of the calendar year or fiscal year. (c)ReferencesNone of the funds made available under this Act may be used to compensate an Indian tribe or tribal organization for any portion of a lease under section 105(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5324(l)) that exceeds the square footage necessary for the operation of the Federal programs under the lease. 
Tongass national forest  
434.None of the funds made available by this Act may be used to plan, design, study, or construct, for the purpose of harvesting timber by private entities or individuals, a forest development road in the Tongass National Forest.Rainy River Watershed  435.None of the funds appropriated or otherwise made available by this Act may be used to review or approve a mine plan proposed within the Rainy River Watershed of the Superior National Forest.Permit Prohibition  
436.None of the funds made available by this Act may be used to issue a permit for the import of a sport-hunted trophy of an elephant or lion taken in Tanzania, Zimbabwe, or Zambia. The limitation described in this section shall not apply in the case of the administration of a tax or tariff. Funding Prohibition  437.None of the funds made available by this Act may be used to finalize the proposed rule entitled “Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources Review” published by the Environmental Protection Agency in the Federal Register on September 24, 2019 (84 Fed. Reg. 50244).Reporting Requirement  
438. Not later than 30 days after the date on which the Comptroller General of the United States notifies the head of a Federal agency that receives funds under this Act of a violation by the Federal agency of section 1341(a), 1342, or 1517(a) of title 31, United States Code, the head of the Federal agency shall submit to the President, Congress, and the Comptroller General of the United States a report that includes— (1)a description of all relevant facts and a statement of actions taken with respect to the issues identified by the Comptroller General of the United States in the notification; and 
(2)(A)the opinion of the head of the Federal agency as to whether a violation of section 1341(a), 1342, or 1517(a) of title 31, United States Code, as applicable, has occurred; and (B)(i)if it is the opinion of the head of the Federal agency under subparagraph (A) that a violation has occurred, an explanation as to why the violation was not discovered and reported by the head of the Federal agency prior to the date of the notification by the Comptroller General of the United States; or 
(ii) if it is the opinion of the head of the Federal agency under subparagraph (A) that a violation has not occurred, an explanation for the basis for the determination by the head of the Federal agency. Informational Requests 439. (a)Notice Required.— The head of a federal agency that receives funds under this Act shall respond timely and completely to requests of the Comptroller General of the United States for access to records or interviews with agency employees. Should the head of a federal agency fail to provide access to records or interviews within 30 days of the request or by such date as is otherwise specified by the Comptroller General, and in such manner as is acceptable to the Comptroller General, the Comptroller General shall provide the appropriate congressional committees and the head of the federal agency with notice of the undue delay.  
(b)Agency Responses Required.— Not later than 30 days after the head of the federal agency receives a notice under subsection (a), the head of the federal agency shall respond in writing to the Comptroller General and the appropriate congressional committees with an explanation for the delay and a proposed timetable for providing the requested records or interviews. Not later than 30 days after this response is submitted, and every 30 days thereafter until the Comptroller General informs the appropriate congressional committees that the head of the federal agency has provided access to the requested records or interviews in a manner acceptable to the Comptroller General, the head of the federal agency shall update the agency’s response in writing.  (c)Relationship To Existing Authority.— Nothing in this section shall be construed to limit, amend, supersede, or restrict in any manner any existing authority of the Comptroller General.FUNDING PROHIBITION ON WATER QUALITY CERTIFICATIONS 
440. None of the funds made available by this Act may be used to finalize, implement, or enforce the proposed rule entitled “Updating Regulations on Water Quality Certification”, published by the Administrator of the Environmental Protection Agency on August 22, 2019 (84 Fed. Reg. 44080). Funding Prohibition for Confederate Flags 441. None of the funds made available to the National Park Service by this Act may be used for the purchase or display of a Confederate flag with the exception of specific circumstances where the flags provide historical context as described in the National Park Service memorandum entitled ‘‘Immediate Action Required, No Reply Needed: Confederate Flags’’ and dated June 24, 2015. Removal of Confederate Commemorative Works 
442. Notwithstanding any other provision of law or policy to the contrary, within 180 days of enactment of this Act, the National Park Service shall remove from display all physical Confederate commemorative works, such as statues, monuments, sculptures, memorials, and plaques, as defined by NPS, Management Policies 2006, §9.6.1.  Inventory of Assets with Confederate Names 443. Within 90 days of enactment of this Act, the Secretary of the Interior shall submit to the Committee on Appropriations an inventory of all assets under the jurisdiction of the Department of Interior with Confederate names. Forest Service Use of Funds 
444. Notwithstanding section 200306(a)(2)(B)(iii) of title 54, United States Code, amounts made available under the heading “Department of Agriculture--Forest Service--Land Acquisition” in this and any prior Act may be used for the acquisition of acreage in any location for the National Forest System." Resource Study of Springfield Race Riot 445. (a) DEFINITIONS.—In this section: 
(1)SECRETARY.—The term ‘‘Secretary’’ means the Secretary of the Interior. (2)STUDY AREA.—The term ‘‘‘Study Area’’ means the archeological site near Madison Street and the 10th Street Rail Corridor, and other sites in Springfield, Illinois associated with the 1908 Springfield Race Riot.  
(b)SPECIAL RESOURCE STUDY.— (1)STUDY.—The Secretary shall conduct a special resource study of the study area.  
(2)CONTENTS.—In conducting the study under paragraph (1), the Secretary shall— (A)evaluate the national significance of the study area;  
(B)determine the suitability and feasibility of designating the study area as a unit of the National Park System; (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and non-profit organizations;  
(D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and  (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.  
(3)APPLICABLE LAW.—The study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.  (4)REPORT.—Not later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— 
(A)the results of the study; and (B)any conclusions and recommendations of the Secretary.  Land and Water Conservation Fund Allocations 
446. Contingent upon the enactment of the Great American Outdoors Act (H.R. 1957 of the 116th Congress)—  (a) the Secretary of the Interior shall transfer amounts becoming available for expenditure from the Land and Water Conservation Fund in fiscal year 2021 pursuant to section 200303(a) of title 54, United States Code, as amended by such Act, to the agencies and accounts specified, in the amounts specified, and for the activities specified, in the table titled “Allocation of Funds from the Land and Water Conservation Fund – Fiscal Year 2021” in the report accompanying this Act; 
(b)to the extent that the amount becoming available for expenditure in fiscal year 2021 pursuant to such subsection exceeds the total amount specified in the table referenced in this section, such excess amounts shall be transferred to and allocated among the agencies, accounts, and activities in the same proportion as the amounts specified in the table;  (c)all amounts required to be transferred pursuant to this section shall be so transferred not later than 30 days after the date of enactment of this Act, or 30 days after the date of enactment of the Great American Outdoors Act, whichever is later, and such amounts shall be allocated for the activities specified in the report referenced in subsection (a) not later than 15 days after such transfer; and 
(d)notwithstanding any other provision of law, the funds allocated in the table referenced in this section shall hereafter be exempt from apportionment under chapter 15 of title 31, United States Code.  Funding Prohibition 447.None of the funds made available by this Act or any other Act may be used to finalize, implement, administer, or enforce— 
(1)the proposed rule entitled ‘‘Strengthening Transparency in Regulatory Science’’ published by the Environmental Protection Agency in the Federal Register on April 30, 2018 (83 Fed. Reg. 18768); or (2)the supplemental notice of proposed rulemaking entitled ‘‘Strengthening Transparency in Regulatory Science’’ published by the Environmental Protection Agency in the Federal Register on March 18, 2020 (85 Fed. Reg. 15396).  
 VAdditional Infrastructure Investments 
Department of the InteriorBureau of indian educationEducation ConstructionFor an additional amount for “Education Construction”, $500,000,000, to remain available until expended, of which $350,000,000 is for construction, repair, and improvement of buildings, utilities, and other facilities necessary for the operation of Indian education programs, including architectural and engineering services by contract, and acquisition of lands and interests in lands; up to $100,000,000 is for Facilities Improvement and Repair; and up to $50,000,000 is for school employee housing: Provided, That funds shall be distributed with priority to construction needs identified on the 2016 school construction priority list then to facilities identified in the Indian Affairs – Facilities Management System: Provided further , That no funds shall be obligated until the Bureau has provided a detailed spend plan, including identifying each specific project by Tribe, the estimated project cost, and the expected timeframe for completion of each project, to the Committees on Appropriations of the House of Representatives and the Senate at least 30 days prior to obligating any funds: Provided further, That the Bureau of Indian Education shall provide a quarterly report to such committees until each project is completed: Provided further , That in order to ensure timely completion of construction projects, the Secretary of the Interior may assume control of a project and all funds related to the project, if, not later than 18 months after the date of the enactment of this Act, any Public Law 100–297 (25 U.S.C. 2501, et seq.) grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction: Provided further, That no more than two percent of the funds made available herein may be used for salaries and expenses by the Bureau of Indian Education to administer the funds and provide technical assistance to Tribes: Provided further , That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Environmental Protection AgencyOffice of the Inspector General For an additional amount for ‘‘Office of Inspector General’’, $40,000,000, to remain available until September 30, 2024: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Hazardous Substance Superfund For an additional amount for ‘‘Hazardous Substance Superfund’’, $1,000,000,000, to remain available until expended, which shall be for Superfund cleanup activities: Provided, That $800,000,000 shall be for the Superfund Remedial program: Provided further, That not less than $150,000,000 shall be for emergency response and removal activities: Provided further, That the Administrator of the Environmental Protection Agency may retain up to 3 percent of the funds appropriated herein for management and oversight purposes: Provided further , That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. State and Tribal Assistance Grants (including transfers of funds)For an additional amount for ‘‘State and Tribal Assistance Grants’’, $11,960,000,000, of which— (1) $6,355,000,000, to be available until expended, shall be for capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act, and $3,855,000,000, to be available until expended, shall be for capitalization grants under section 1452 of the Safe Drinking Water Act: Provided That the Administrator may reserve up to 1 percent of the funds appropriated herein for administrative, management, and oversight purposes: Provided further, That funds appropriated herein shall not be subject to the matching or cost share requirements of sections 602(b)(2), 602(b)(3) or 202 of the Federal Water Pollution Control Act nor the matching requirements of section 1452(e) of the Safe Drinking Water Act: Provided further , That the Administrator shall reallocate funds appropriated herein for the Clean and Drinking Water State Revolving Funds (Revolving Funds) where projects are not under contract or construction within 18 months of the date of enactment of this Act: Provided further, That notwithstanding the priority rankings they would otherwise receive under each program, priority for funds appropriated herein shall be given to projects on a State priority list that are ready to proceed to construction within 18 months of the date of enactment of this Act: Provided further, That notwithstanding the requirements of section 603(d) of the Federal Water Pollution Control Act or section 1452(f) of the Safe Drinking Water Act, for the funds appropriated herein, each State shall use not less than 40 percent of the amount of its capitalization grants to provide additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans or grants or any combination of these: Provided further, That to the extent there are sufficient eligible project applications and projects are consistent with State Intended Use Plans, not less than 25 percent of the funds appropriated herein for the Revolving Funds shall be for projects to address green infrastructure, water or energy efficiency improvements or other environmentally innovative activities: Provided further, That notwithstanding the limitations on amounts in section 518(c) of the Federal Water Pollution Control Act and in section 1452(i) of the Safe Drinking Water Act, 2 percent of the funds appropriated herein for Revolving Funds may be reserved by the Administrator for grants to Indian Tribes under section 518(c) and section 1452(i) of such Acts: Provided further , That up to 10 percent of the funds appropriated herein for tribal set-asides under the Revolving Funds may be transferred to the Indian Health Service to support management and oversight of tribal projects; 
(2) $350,000,000, to be available until September 30, 2023, shall be to carry out Brownfields projects authorized by section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980: Provided , That the Administrator may reserve up to 3.5 percent of the funds appropriated herein for administrative, management, and oversight purposes: Provided further , That none of the funds appropriated herein shall be subject to cost share requirements under section 104(k)(9)(B)(iii) of such Act: Provided further, That not less than 50 percent of funds appropriated herein shall be for projects located in Qualified Opportunity Zones; 
(3)$450,000,000, to be available until September 30, 2023, shall be for grants pursuant to title VII, subtitle G of the Energy Policy Act of 2005: Provided , That none of the funds appropriated for grants herein shall be subject to the State Grant and Loan Program Matching Incentive provisions of section 793(c)(3) of such Act: Provided further That the Administrator may reserve up to 3.5 percent of the funds appropriated herein for administrative, management, and oversight purposes; 
(4)$50,000,000, to be available until September 30, 2023, shall be for grants under section 1464(d) under the Safe Drinking Water Act (42 U.S.C. 300j–24(d));  (5)$500,000,000, to be available until expended, shall be for grants and activities under section 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b): Provided , That notwithstanding section 1459B(b)(4), the non-Federal share of the total cost of a project funded by a grant from funds appropriated herein shall be not more than 5 percent: Provided further , That for grants to projects providing assistance to low-income households described in section 1459B(b)(5) of the Safe Drinking Water Act (42 U.S.C. 300j–19b(b)(5)) from funds appropriated herein the Administrator shall eliminate the non-Federal cost share for such projects: Provided further That the Administrator may reserve up to 1.5 percent of funds appropriated herein for administrative, management, and oversight purposes; 
(6)$400,000,000, to be available until expended, shall be for grants under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301): Provided , That the Federal share for the cost of activities carried out using grant funds appropriated herein shall not be less than 95 percent: Provided further , That to the extent there are sufficient eligible project applications, not less than 30 percent of the amount of a grant made to a State to carry out projects to intercept, transport, control, treat, or reuse municipal combined sewer overflows, sanitary sewer overflows, or stormwater shall be through the use of green infrastructure, water and energy efficiency improvements, and other environmentally innovative activities: Provided further , That from the amount appropriated herein, the Administrator may reserve up to 1.25 percent of funds appropriated herein for administrative, management, and oversight purposes, including establishing the allocation formula for states described in section 221(g)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1301(g)(2)): 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administrative Provision, environmental protection agency (including transfers of funds)Funds made available to the Environmental Protection Agency in this title under the heading ‘‘State and Tribal Assistance Grants’’ and reserved by the Administrator for administrative, management, and oversight purposes shall remain available until September 30, 2023, and may be transferred to the ‘‘Environmental Programs and Management’’ account as needed. Department of health and human services Indian health service Indian health facilitiesFor an additional amount for “Indian Health Facilities”, $1,500,000,000, to remain available until expended, of which $1,250,000,000 is for the construction and related costs of inpatient and outpatient health and related auxiliary facilities on the Health Facilities Construction Priority System list and small ambulatory facilities, to modify existing health facilities to provide isolation/quarantine space, to prepare plans, specifications, and drawings, acquisition of sites, and for the purchase and erection of modular buildings; up to $50,000,000 may be used for staff quarters; up to $50,000,000 is for equipment; and no more than $200,000,000 is available to reduce the Backlog of Essential Maintenance, Alteration and Repair: Provided, That none of the funds provided under this heading shall be obligated until the Indian Health Service has provided a detailed spend plan, including identifying each specific project by Tribe, the estimated project cost, and the expected project completion, to the Committees on Appropriations of the House of Representatives and the Senate at least 30 days prior to distributing any funds: Provided further, That the Indian Health Service shall provide a quarterly project report to such committees: Provided further, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian Tribe or Tribes may be used to purchase land on which such facilities will be located: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provisions  
501.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.This Act may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2021.    July 14, 2020 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  